DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Remarks

Applicant's amendments and remarks filed on 04/028/2022 have been fully considered but were not found to be persuasive. 
Claims 1, 2, 5, 7-9, 11, 13 and 17 have been amended. Claims 24-30 have been added. Claims 14-16 have been canceled. Accordingly, Claims 1-14, 17, 18 and 24-30 are presently pending and this office action is made final.

In response to the Applicant’s remarks made in page 9 recited: “Office Action, p. 2. Applicant respectfully asserts that the queries may be a variety of types of queries, the goals for which may vary from query to query as would be known to one of ordinary skill in the art. Accordingly, Applicant submits that claim 1 is not unclear, as the goal is to create the novel and nonobvious data structures (e.g., "the sparse vector-based genotype matrix, sparse vector-based quantitative trait matrix, or the sparse vector-based binary trait matrix) to be queried. However, to advance prosecution, Applicant has amended claim 1 to remove the "processing" limitation”

Under the BRI, Examiner interprets “genotype matrix, sparse vector-based quantitative trait matrix, or the sparse vector-based binary trait matrix” are a form of data structures representation in matrix and the goal is to rely on mathematical calculation to identify association among the traits/genotype. Accordingly, Examiner windthrows previously issued 112(b) rejection to the Claim 1.

In response to the Applicant’s argument in page 10 recited: “The October 2019 Update goes on to provide three categories of mathematical concepts "mathematical relationships," "mathematical formulas or equations," and "mathematical calculations." Id. at pp. 3-4. Applicant submits that claim 1 does not recite a "relationship between variables or numbers," "a numerical formula or equation," or a "mathematical calculation." At best, claim 1 is only "based on or involves a mathematical concept," which, as explained in the October 2019 Update, is insufficient to "recite a mathematical concept." Accordingly, Applicant respectfully requests withdrawal of the present rejection.”

With respect to applicant’s argument above, Examiner provided a specific response to the argument in the section below “Claim Rejections - 35 USC § 101”. 

As for the amendment made to the claims, Examiner relies on new references which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. As a consequence, Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the claim rejection. This office action is made final.


Claim interpretation

With respect to the Claim 1, 3, 29, 30 recited “n-tuple data structure” Examiner read “n-tuple data structure” based on the paragraph [0192] of specification: “The n-tuple data structure can comprise any number of tuples, for example, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more tuples. In an embodiment, the n-tuple data structure can comprise 3 tuples and be referred to as a triplet. Then-tuple data structure can comprise a row identifier for a row, a column identifier for a column, and a value occurring at the intersection of the row and the column” 
Accordingly, “n-tuple data structure” is a list of paired elements (raw, column), which can be a form of matrix. Thus, Examiner will interpret “n-tuple data structure” as a form of matrix herein.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-14, 17-18 and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that “A method comprising: generating, by at least one computing device, based on genotype data and phenotype data for a plurality of subjects, one or more of a genotype matrix, a quantitative trait matrix, or a binary trait matrix” of claims Claim 1-14, 17-18 and 24-30 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims Claim 1-14, 17-18 and 24-30, the limitations directed to additional elements include: “An apparatus comprising: one or more processors; and a non-transitory computer-readable medium storing processor-executable instructions that, when executed by the one or more processors.”
In exemplary claim 1, limitations reciting the abstract idea are as follows: “generating, by at least one computing device, based on the genotype matrix, the quantitative trait matrix, and the binary trait matrix, an n-tuple data structure; determining, by at least one computing device, based on the n-tuple data structure, one or more of a sparse vector-based genotype matrix, a sparse vector-based quantitative trait matrix, or a sparse vector-based binary trait matrix” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompass the user formulating one or more of ‘n x m’ matrix based on genotype data and phenotype data for a plurality of subjects and applying a matrix calculation to generate one or more of a sparse vector-based binary trait matrix). Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through evaluation and judgment using a pen and paper; (See MPEP 2106.04(a)(2) Abstract Idea Groupings [R-10.2019] "C. Mathematical calculations")

Claims 1-14, 17-18 and 24-30 failed to recite identifying “mathematical concepts” as judicial exceptions by missing a man-made tangible embodiment (i.e., structure) with a real world use to integrate into a practical application (the subject matter has been practically applied). For instance, “one or more processors; and a non-transitory computer-readable medium storing processor-executable instructions that, when executed by the one or more processors” are required at a very high level of generality by imposing meaningful limitations on the scope of the claims. According, claims 1-14, 17-18 and 24-30 failed to recite “mathematical concepts” as judicial exceptions. (See MPEP 2106.05(b) Particular Machine [R-10.2019])

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.

With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to “An apparatus comprising: one or more processors; and a non-transitory computer-readable medium storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus”. 
However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements ([FIG 18] of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea. 
Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:

The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	
Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amount to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrates the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general-purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 17, 18, 26, 27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Homayouni et al., US 2006/0047441 hereinafter, Homayouni in view of Zwir, US 2016/0098519 hereinafter, Zwir and further in view of Rubin et al., US 2003/0150003, hereinafter Rubin.

As per claim 1, (Currently Amended) (With respect to claim 1, Homayouni teaches) generating, by at least one computing device, based on the genotype matrix, the quantitative trait matrix, and the binary trait matrix, an n-tuple data structure; (Homayouni in paragraph [0026] lines 2-5 teaches a method of generating gene-by-gene based mathematical model (i.e., “quantitative trait matrix, and the binary trait matrix, an n-tuple data structure” as claimed) to analyze correlation between the genes: “[0026] ... In addition, a self similarity matrix generator 290 can create a gene-by-gene distance matrix 295 where the entries describe the correlation between genes based on gene documents 205. Specifically, a self-similarity matrix, S, can be constructed by computing the cosine of the angle between gene document vectors.”)

determining, by at least one computing device, based on the n-tuple data structure, one or more of a sparse vector-based genotype matrix, a sparse vector-based quantitative trait matrix, or a sparse vector-based binary trait matrix; and (Homayouni a step for assembling and parsing gene documents into a dictionary of terms (tokens) and weighted frequencies in order to perform spare based matrix calculation. Homayouni [0027] lines 10-15: “In block 330, the gene-documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed.”)

 	(With respect to claim 1, Homayouni does not explicitly disclose a step for computing based on genotype data and phenotype data for a plurality of subjects) A method comprising: generating, by at least one computing device, based on genotype data and phenotype data for a plurality of subjects, one or more of a genotype matrix, a quantitative trait matrix, or a binary trait matrix; 
However, Zwir discloses a method of organizing the discovered plurality of phenotype-genotype relations into (i.e., “based on genotype data and phenotype data”) a plurality of partitions (i.e., “for a plurality of subjects”) by calculating the distance matrix among all phenotype genotype relations  (Zwir [0017] lines 23-30: “after the calculating step, the computer server organizing the discovered plurality of phenotype-genotype relations into a plurality of partitions by: calculating the distance matrix among all phenotype genotype relations in the discovered plurality of phenotype genotype relations, the distance matrix being calculated based at least in part upon the calculation of a (Ri,j) distribution statistic;”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Zwir into the system of Homayouni for the advantageous purpose of providing a genomic database comprising numeric genotype data about a plurality of subjects in a study of the mental illness.

(Furthermore, Homayouni-Zwir combined do not explicitly disclose a step for resulting data comparison comprises one or more trait - genotype associations) receiving, by at least one computing device, a request to perform a data comparison, wherein the request identifies one or more traits of a sparse vector-based trait matrix (TM) to compare to one or more genotypes of the sparse vector-based genotype matrix (GM), wherein the sparse vector-based trait matrix comprises at least a portion of the sparse vector-based quantitative trait matrix and at least a portion of the sparse vector-based binary trait matrix, wherein a result of the data comparison comprises one or more trait - genotype associations.  
However, Rubin teaches that any statistical tool may be used to test for statistically significant associations between genotypes comparisons and correlations between a biological marker and any physical trait (i.e., “a result of the data comparison comprises one or more trait - genotype associations” as claimed) Furthermore, Rubin discloses that Plasma triglyceride concentrations (i.e., “quantitative trait matrix” as claimed) can be compared among different genotype groups using Wilcoxon's test (i.e., statistical model in matrix format) (Rubin US 2003/0150003 [0190] Any statistical tool useful to test for statistically significant associations between genotypes, haplotypes and phenotypes, comparisons and correlations between a biological marker and any physical trait, and frequency comparisons may be used. [0191] Statistical analyses can be carried out using the SAS computer program (SAS, Cary, N.C.) and similar programs. Plasma triglyceride concentrations can be compared among different genotype groups using Wilcoxon's test and the like.)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Rubin with the combined system of Homayouni-Zwir for the advantageous purpose of providing an improved method for analyzing genotypes by creating a mathematical model of genotypes and comparing the differences among the genotype groups/traits by applying a matrix test such as Wilcoxon’s test.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zwir and Rubin into the system of Homayouni because, they are analogous art as being directed to the same field of endeavor, the method for analyzing genetic variations using a mathematical model.  (See Homayouni paragraph [0021] - [0026], FIG.2, Zwir [0162] - [0165], Rubin [0236])

Claims 2, 4, 24, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Homayouni in view of Zwir and further in view of Rubin and Kanderian US 8,483,972 hereinafter, Kanderian.

As per claim 2, (Currently Amended) The method of claim 1, wherein the genotype matrix is based on the genotype data, and the genotype matrix comprises a column for each of the plurality of subjects and a plurality of rows for each of a plurality of variants; wherein the quantitative trait matrix is based on the phenotype data, and the quantitative trait matrix comprises a column for each of a plurality of quantitative traits and a plurality of rows for each of the plurality of subjects; and wherein the binary trait matrix is based on the phenotype data and the binary trait matrix comprises a column for each of a plurality of binary traits and a plurality of rows for each of the plurality of subjects.  
However, Kanderian disclosed a method of representing profile (i.e., a plurality of subjects) for each known genotype in a class of genotypes (i.e., “a plurality of variants”) in multi-dimensional data points (i.e., a column for each of the plurality of subjects and a plurality of rows for each of a plurality of variants)
(Kanderian col. 6 line 45 – 57: In another embodiment, the multi-dimensional data points may be correlation vectors. The correlation vectors may be comprised of correlation coefficients between a dynamic profile and an average dynamic profile for each known genotype in a class of genotypes. The average dynamic profile of a known genotype may include average measurements of the signal representing the physical change of a nucleic acid containing the known genotype relative to the independent variable.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Kanderian into the combined system of Homayouni for the advantageous purpose of creating mathematical model to implement computer-implemented phenomic analysis to diagnose physical and mental illness (See Kanderian [0003])

As per claim 3, (Original) The method of claim 1, (Homayouni teaches) wherein the n-tuple data structure comprises a row identifier for a row, a column identifier for a column, and a value occurring at the intersection of the row and the column.  (Homayouni [0029] “In blocks 350 and 360, term and document vectors for the LSI model can be generated by truncating the SVD of the term-by-gene document matrix to s factors (i.e., only s columns of the orthogonal matrices U and V are used). Thus, LSI produces a rank-reduced space in which to compare two gene-documents at different conceptual levels. In practice, the maximum number of factors is limited by the number of documents in the collection. Fewer factors may be used for broad (more conceptual) comparisons, whereas a larger number of factors may be used for specific (more literal) comparisons.”)

As per claim 4, (Original) The method of claim 3, (Homayouni does not explicitly discloses) wherein the row identifier comprises chromosome: position: reference: alternate or chromosome: range: reference: alternate and wherein the column identifier comprises a cohort identifier.  
However, Kanderian discloses each column represents a dynamic profile of known genotype (i.e., “cohort identifier”) with reference and each row represents correlation vector (i.e., “range” or “reference”). (Kanderian col. 24, lines 44-51: For this embodiment, each row is one coordinate of the reduced-dimensional correlation vector, and each column is a reduced-dimensional correlation vector for a dynamic profile of a known genotype with reference to the average normalized profile of each known genotype in the class of known genotypes.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Kanderian into the combined system of Homayouni for the advantageous purpose of creating mathematical model to implement computer-implemented phenomic analysis to diagnose physical and mental illness.

As per claim 5, (Currently Amended) The method of claim 4, (Homayouni  does not explicitly discloses creating genotype matrix comprising a column for each of plurality of subject and a plurality of rows for each of a plurality of genotypes) wherein the sparse vector-based genotype matrix comprises a column for each of the plurality of subjects and a plurality of rows for each of [[the]]a plurality of genotypes, wherein at least one column comprises a sparse vector representing one or more values of the genotype matrix; wherein the sparse vector-based quantitative trait matrix comprises a column for each of the plurality of subjects and a plurality of rows for each of the plurality of genotypes, wherein at least one column comprises a sparse vector representing one or more values of the quantitative trait matrix; and wherein the sparse vector-based binary trait matrix comprises a column for each of the plurality of subjects and a plurality of rows for each of the plurality of genotypes, wherein at least one column comprises a sparse vector representing one or more values of the binary trait matrix. 
However, Zwir discloses a method of representing genotype data and phenotype data wherein columns and rows in the synthetic matrices represent subjects (n) and features (p) respectively. (i.e., “a column for each of the plurality of subjects and a plurality of rows for each of a plurality of genotypes”)
(Zwir [0110] FIGS. 2A-2D provide a synthetic example comparing the ability of the bioNMF and FNMF methods to identify pre-defined crisp biclusters. In the depicted embodiment, default bioNMF parameters are applied for both methods, and a fuzziness threshold of 0.5 is used for the FNMF method. The depicted columns and rows in the synthetic matrices represent subjects (n) and features (p), respectively. The depicted matrix of FIG. 2A comprises 3 crisp biclusters, representing genotype data. The depicted matrix of FIG. 2B comprises 3 crisp biclusters represents phenotype data, and those biclusters are different from the biclusters in the matrix of FIG. 2A. It should be noted that the biclusters defined in each domain (genotype and phenotype) have a non-null intersection of subjects.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Zwir into the combined system of Homayouni for the advantageous purpose of creating mathematical relationship between subjects and features to represent genotype and phenotype data and executing analysis of genetic variants of disease and diagnosing a patient with a metal illness.
 
As per claim 6, (Original) The method of claim 5, further comprising aligning, according to column, the sparse vector-based genotype matrix, the sparse vector-based quantitative trait matrix, and the sparse vector-based binary trait matrix. 
Homayouni disclose a method of identifying groups of functionally related genes (i.e., “quantitative trait”) based on the published literature and gene-documents may be assembled and parsed into a dictionary of terms and weighted frequencies to create term-by-gene document (sparse) matrix. (i.e., “sparse vector-based genotype matrix”) (Homayouni [0004] As a first step in inferring gene regulatory networks, high-throughput automated methods are needed to rapidly validate genomic data and to identify groups of functionally related genes based on the published literature. Once groups of functionally related genes are identified, more computationally intensive text-mining methods such as natural language processing can be used to extract the nature of the relationships among genes.)
Homayouni [0027] In block 330, the gene-documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed. 

As per claim 7, (Currently Amended) The method of claim 5, wherein the sparse vector representing one or more values of the genotype matrix comprises a data structure having a column for each cohort identifier associated with a subject having a non-zero value in a row of the genotype matrix. 
Homayouni discloses assembling and parsing a gene document into a dictionary of terms (tokens) (i.e., “each cohort identifier associated with a subject”) and weighted frequencies that are required for the term-by-gene document (sparse) matrix (i.e., “an subject having a non-zero value”)
(Homayouni [0027] For example, the cross-references can include each of human, mouse and rat entries for a specific gene. In block 320 the titles and abstracts for the located citations can be compiled into corresponding gene documents. In block 330, the gene-documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed.)
 
As per claim 8, (Currently Amended) The method of claim 5, wherein the sparse vector representing one or more values of the quantitative trait matrix comprises a data structure having a column for each cohort identifier associated with a subject having a non-NULL value in a column of the quantitative trait matrix.  
Homayouni discloses a method of describing term-by-gene matrix or sparse matrix (i.e., “quantitative trait”) document wherein each gene-document may be viewed as a bag of words (i.e. “a column for each cohort identifier associated with a subject having a non-NULL value in a column of the quantitative trait matrix”)
(Homayouni [0027] In block 330, the gene-documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed.)

As per claim 9, (Currently Amended) The method of claim 5, wherein the sparse vector representing one or more values of the binary trait matrix comprises a data structure having a column for each cohort identifier associated with a subject having a non-zero value in a column of the binary trait matrix.  

Examiner interprets “a subject having a non-zero value in a column of the binary trait matrix” is equivalent to term-by-gene (sparse) matrix (or orthogonal matrix) because orthogonal/sparse matrix has at least one axis with all non-zero value elements. 
Therefore, Claims 9 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 10,  (Original) The method of claim 5, wherein the sparse vector representing one or more values of the genotype matrix or the quantitative trait matrix are configured to discard values of 0 (zero), wherein the sparse vector representing one or more values of the quantitative trait matrix is configured to allow a 0 (zero) value and to discard NULL values, wherein the sparse vector representing one or more values of the quantitative trait matrix comprises an undefined value, and wherein the sparse vector representing one or more values of the binary trait matrix comprises an undefined value. 
Homayouni discloses representing term-by-gene document in a binary fashion wherein gene document may be retrieved only if a query contains an index term associated with the document. In another words, gene document matrix may be represented as binary fashion to indicate weighted index term with ‘1’ or ‘0’ wherein the value of ‘1’ only indicates the term vector (i.e., trait) 
(Homayouni [0005] In the Boolean model, documents can be represented by sets of index terms and the documents can be retrieved in a binary fashion in that a document can be retrieved only if a query contains an index term associated with the document. In the vector space model, by comparison, documents can be represented by weighted index terms in a multidimensional space. In this regard, documents can be retrieved based upon the degree of similarity of the terms in the documents to the query----even if a query term does not appear in the document.)
 
As per claim 11,  (Currently Amended) The method of claim 1, further comprising: receiving additional genotype data and additional phenotype data for an additional plurality of subjects; (Homayouni does not explicitly discloses a method of assigning an unique identifier to each subject in common between the plurality of subjects) assigning, by an identifier manager, a cohort identifier to each subject in common between the plurality of subjects and the additional plurality of subjects; assigning, by the identifier manager, a global identifier and a cohort identifier to each of the subjects not in common between the plurality of subjects and the additional plurality of subjects, wherein a subject can be assigned more than one cohort identifier and only one global identifier; adding at least a portion of the additional genotype data to the genotype matrix; adding at least a portion of the additional phenotype data to the quantitative trait matrix; adding at least a portion of the additional phenotype data to the quantitative trait matrix; and appending at least a portion of a metadata matrix to each of the genotype matrix, the quantitative trait matrix, and the binary trait matrix.  
However, Zwir discloses a method of assigning a subject identification number composed by a sequential string with the last digit randomly adjudicated (i.e., “identifier and only one global identifier; adding at least a portion of the additional genotype data”) (Zwir [0184] Following ascertainment, the index subject, his/her relative and matched control were received in the study area by a study coordinator, assigned a number composed by a sequential string with the last digit randomly adjudicated (three numbers placed in a container and drawn after shaking). Subject identification numbers were written in colored wristbands and the entire assessment (movement disorder, neuropsychological assessment, and ultrasound) was carried out by evaluators blind to diagnosis. All phenotype variables were checked for data quality and distributional normality, and were log-transformed when excessive kurtosis was detected. Descriptive statistics of the cleaned phenotype variables were obtained by univariate analysis.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Zwir into the combined system of Homayouni for the advantageous purpose of generating only one globally identified number that can also reference the subject of illness.

As per claim 12, (Original) The method of claim 1, further comprising generating, based on one or more of the genotype matrix, the quantitative trait matrix, or the binary trait matrix, an association results matrix.  (See Homayouni FIG.2 element 290, 295 where Matrix generator results gene-by-gene distance matrix)
    
    PNG
    media_image1.png
    726
    1303
    media_image1.png
    Greyscale


As per claim 13,  (Currently Amended) The method of claim 1, further one or more computing devices to perform (Homayouni teaches) the data comparison wherein the one or more computing devices  are configured to compare the sparse vector-based trait matrix  to the sparse vector-based genotype (Homayouni [claim 6]: “generating term and document vectors for said LSI model by truncating a singular value decomposition (SVD) of said term-by-gene document matrix to s factors to produce a rank-reduced space in which to compare two gene-documents at different conceptual levels.”)
As per claim 14, (Canceled)  
As per claim 15, (Canceled)  
As per claim 16, (Canceled)  

As per claim 17, (Currently Amended) The method of claim 13, further comprising receiving, from the one or more computing devices, a result of the data comparison, wherein the result of the data comparison comprises one or more counts of subjects possessing both a trait and a genotype. 
Homayouni discloses that an implementation of the method of the present invention can be realized in a distributed fashion where different elements are spread across several interconnected computer systems (Homayouni [0031] “An implementation of the method of the present invention can be realized in a centralized fashion in one computer system, or in a distributed fashion where different elements are spread across several interconnected computer systems.”)
 
As per claim 18, (Original) The method of claim 17, wherein the one or more counts of subjects comprises a count of subjects possessing a reference allele - reference allele (RR) genotype, a reference allele - alternate allele (RA) genotype, an alternate allele - alternate allele (AA) genotype, or a no call (NC) genotype. 
Homayouni discloses that gene documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies (i.e., “a count of subjects possessing a reference allele”) that are required for the term-by-gene document (sparse) matrix. 
(Homayouni [0027] In block 330, the gene documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed.)

As per claim 19 - 23 (Canceled)  

As per claim 24, (New) The method of claim 1, wherein generating, based on the genotype data, a genotype matrix comprises integrating one or more sources of genotype data. 
However, Kanderian discloses a method of corresponding each known genotype (i.e., “integrating one or more sources of genotype data”), using the computer to calculate eigenvalues and eigenvectors of each of the covariance matrices (Kanderian col. 6 line 49 – 57: “... for each of the known genotypes from the set of reduced-dimensional data points representing dynamic profiles for each corresponding known genotype, using the computer to calculate eigenvalues and eigenvectors of each of the covariance matrices, using the computer to calculate a rotation angle and major/minor axis width of an n-ellipse for each of the known genotypes”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Kanderian into the combined system of Homayouni for the advantageous purpose of creating mathematical model to implement computer-implemented genotype analysis to diagnose physical and mental illness.

As per claim 25, (New) The method of claim 24, wherein the one or more sources of genotype data comprise one or more of, SNPs, Indels, CNVs and Compound Heterozygotes (CHETs) called from exome sequencing, SNP and Indels from genotyping arrays, or dosages from imputed data.  

Claim 25 is analogous to Claim 24 because it is also directed to using one or more sources of genotype data computation based on the same data structure thus the claim is rejected under the same rationale as indicated above.

As per claim 26, (New) The method of claim 6, (Homayouni does not explicitly disclose) wherein the aligning, according to column, the sparse vector-based genotype matrix, the sparse vector-based quantitative trait matrix, and the sparse vector-based binary trait matrix is based on one or more of the global identifiers or the cohort identifiers. (Zwir teaches a step for generating n x m dataset identified by unique bioNMF, where the outliers, empty rows and/or columns, are assigned to one bicluster (Zwir [0111] “Biclusters defined in both domains have a non-null intersection of subjects. The depicted matrices of FIGS. 3C-3D have biclusters corresponding to FIGS. 3A-3B and identified by bioNMF, where the outliers, empty rows and/or columns, are assigned to one bicluster (depicted with ellipses).”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Zwir into the combined system of Homayouni for the advantageous purpose of creating mathematical model to implement computer-implemented genotype analysis wherein col x row identifiers are uniquely identified to enhance user experience on reviewing the result.  
As per claim 27, (New) The method of claim 12, further (Homayouni does not explicitly disclose) comprising partitioning the association results matrix. 
However, Zwir teaches a method of organizing the discovered plurality of phenotype-genotype relations into a plurality of partitions by calculating the distance matrix among all phenotype-genotype relations (Zwir [0017] “after the calculating step, the computer server organizing the discovered plurality of phenotype-genotype relations into a plurality of partitions by: calculating the distance matrix among all phenotype-genotype relations in the discovered plurality of phenotype-genotype relations, the distance matrix being calculated based at least in part upon the calculation of a Ri,j distribution statistic”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Zwir into the combined system of Homayouni for the advantageous purpose of creating mathematical model to implement computer-implemented genotype analysis by relying mathematical modeling of genotype to produce a genotype-phenotype correlation report.   
As per claim 28, (New) The method of claim 27, wherein partitioning the association results matrix comprises: generating a folder data structure for each of a plurality of chromosomes; dividing the association results matrix into a plurality of files according to genomic range; and storing, based on the genomic range and the plurality of chromosomes, the plurality of files in the folder data structures.  
Kanderian teaches a step for determining class scatter matrix for a class of genotypes (i.e., “dividing the association results matrix”) to generate a separation ratio q for a particular x.sub.min and x.sub.max (Kanderian col. 36, lines 44-51:  “a method for determining a separation maximizing range for the independent variable is disclosed; this method involves calculating the ratio of the determinants of a between-class scatter matrix for a class of genotypes and the within-class scatter matrix of the known genotypes to generate a separation ratio q for a particular x.sub.min and x.sub.max. The separation ratio q is then calculated and recorded for that x.sub.min and x.sub.max.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Kanderian into the combined system of Homayouni for the advantageous purpose of creating mathematical model to implement computer-implemented genotype analysis to diagnose physical and mental illness.

As per claim 29, (New) An apparatus comprising: one or more processors; and a non-transitory computer-readable medium storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: a) generate, based on genotype data and phenotype data for a plurality of subjects, one or more of a genotype matrix, a quantitative trait matrix, or a binary trait matrix; b) generate, based on the genotype matrix, the quantitative trait matrix, and the binary trait matrix, an n-tuple data structure; c) determine, based on the n-tuple data structure, one or more of a sparse vector- based genotype matrix, a sparse vector-based quantitative trait matrix, or a sparse vector-based binary trait matrix; and d) receive a request to perform a data comparison, wherein the request identifies one or more traits of a sparse vector-based trait matrix (TM) to compare to one or more genotypes of the sparse vector-based genotype matrix (GM), wherein the sparse vector-based trait matrix comprises at least a portion of the sparse vector- based quantitative trait matrix and at least a portion of the sparse vector-based binary trait matrix, wherein a result of the data comparison comprises one or more trait - genotype associations.  

Claims 29 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 30, (New) One or more non-transitory computer-readable media storing processor- executable instructions that, when executed by at least one processor, cause the at least one processor to: a) generate, based on genotype data and phenotype data for a plurality of subjects, one or more of a genotype matrix, a quantitative trait matrix, or a binary trait matrix; b) generate, based on the genotype matrix, the quantitative trait matrix, and the binary trait matrix, an n-tuple data structure; c) determine, based on the n-tuple data structure, one or more of a sparse vector- based genotype matrix, a sparse vector-based quantitative trait matrix, or a sparse vector-based binary trait matrix; and d) receive a request to perform a data comparison, wherein the request identifies one or more traits of a sparse vector-based trait matrix (TM) to compare to one or more genotypes of the sparse vector-based genotype matrix (GM), wherein the sparse vector-based trait matrix comprises at least a portion of the sparse vector- based quantitative trait matrix and at least a portion of the sparse vector-based binary trait matrix, wherein a result of the data comparison comprises one or more trait - genotype associations. 

Claims 30 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:
SYSTEMS AND METHODS FOR INFERRING GENETIC ANCESTRY FROM LOW-COVERAGE GENOMIC DATA (KASENIIT et al., US 2019/0348147) - A computer-implemented method for inferring genetic ancestry from low-coverage genomic data.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

 /HOSAIN T ALAM/ Supervisory Patent Examiner, Art Unit 2154